                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


F. CRAIG ROBERTSON and CINDY T.        )   Civil No. 18-00472 HG-WRP
ROBERTSON, as successor                )
trustees for the Laurie F.             )
Robertson Living Trust, dated          )
February 15, 2006, as amended          )
and restated,                          )
                                       )
                  Plaintiffs,          )
                                       )
            vs.                        )
                                       )
SCOTT WATSON; and INTERNAL             )
REVENUE SERVICE,                       )
                                       )
                  Defendants.          )
______________________________________ )

ORDER GRANTING, IN PART, AND DENYING, IN PART, PLAINTIFFS’ MOTION
 FOR PARTIAL SUMMARY JUDGMENT AS TO COUNTS I, II, AND III OF THE
                      COMPLAINT (ECF No. 34)

      Plaintiffs F. Craig Robertson and Cindy T. Robertson filed a

Complaint against Defendant Scott Watson concerning jointly owned

property.

      Defendant Watson executed a Promissory Note in favor of

Plaintiffs’ father, Laurie Robertson, in his capacity as trustee

for the Laurie F. Robertson Living Trust, in exchange for a loan.

      Laurie Robertson is now deceased.

      The Note was secured by a Mortgage, which was recorded

against a parcel of real property in Hilo, Hawaii.

      Plaintiffs are successors and assigns of their father and

his trust.    They claim that Defendant has defaulted on the Note


                                      1
and Mortgage.

     Plaintiffs filed a motion for partial summary judgment as to

Counts I (breach of contract and implied covenant of good faith

and fair dealing), II (foreclosure), and III (ejectment) of their

Complaint.

     The United States of America is listed as a Defendant

because it holds an outstanding tax lien against the property at

issue.    Plaintiffs admit that any claims by the United States of

America would be primary to the interest of the Plaintiffs.

     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO COUNTS

I, II, AND III OF THE COMPLAINT (ECF. No. 34) is GRANTED as to

Counts I and II, and DENIED, as to Count III.

                         PROCEDURAL HISTORY

     On November 30, 2018, Plaintiffs filed the Complaint.    (ECF

No. 1).

     On June 26, 2019, Plaintiffs filed PLAINTIFFS’ MOTION FOR

PARTIAL SUMMARY JUDGMENT AS TO COUNTS I, II, AND III OF THE

COMPLAINT and a Concise Statement of Facts.   (ECF Nos. 34, 35).

     On July 26, 2019, Defendant United States of America filed

DEFENDANT UNITED STATES OF AMERICA’S RESPONSE TO PLAINTIFFS’

MOTION FOR PARTIAL SUMMARY JUDGMENT.   (ECF No. 37).

     On July 30, 2019, Defendant Watson filed DEFENDANT SCOTT

WATSON’S OPPOSITION TO THE PLAINTIFFS’ JUNE 26, 2019 MOTION FOR

PARTIAL SUMMARY JUDGMENT AS TO COUNTS I-III OF THE COMPLAINT and


                                  2
a Concise Statement of Facts.    (ECF Nos. 38, 39).

       On July 31, 2019, the Court issued a Minute Order striking

DEFENDANT SCOTT WATSON’S OPPOSITION TO THE PLAINTIFFS’ JUNE 26,

2019 MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO COUNTS I-III OF

THE COMPLAINT and a Concise Statement of Facts.    (ECF Nos. 38 and

39).    The filings failed to conform to District of Hawaii Local

Rules.    Defendant Watson was required to file a Memorandum in

Opposition and Concise Statement of Facts in conformity with the

District of Hawaii Local Rules on or before Wednesday, August 7,

2019.    (ECF No. 40).

       On August 12, 2019, Defendant Watson filed DEFENDANT SCOTT

WATSON’S MOTION FOR ADDITIONAL TIME TO FILE CORRECTED OPPOSITION

TO THE PLAINTIFFS’ JUNE 26, 2019 MOTION FOR PARTIAL SUMMARY

JUDGMENT AS TO COUNTS I-III OF THE COMPLAINT.    (ECF No. 45).

       On August 12, 2019, the Court issued a Minute Order granting

Defendant Watson’s Motion for Additional Time.    (ECF No. 46).

       On August 27, 2019, Defendant Watson filed DEFENDANT SCOTT

WATSON’S OPPOSITION TO THE PLAINTIFFS’ JUNE 26, 2019 MOTION FOR

PARTIAL SUMMARY JUDGMENT AS TO COUNTS I-III OF THE COMPLAINT and

a Concise Statement of Facts.    (ECF Nos. 47, 48).

       On September 13, 2019, Plaintiffs filed their Reply and a

Further Separate and Concise Statement of Facts.      (ECF Nos. 49,

50).

       On September 25, 2019, Defendant filed DEFENDANT SCOTT


                                  3
WATSON’S MOTION TO FILE SUPPLEMENTAL EVIDENCE OPPOSING

PLAINTIFFS’ JUNE 26, 2019 MOTION FOR PARTIAL SUMMARY JUDGMENT AS

TO COUNTS I-III OF THE COMPLAINT.       (ECF No. 52).

     On September 30, 2019, the Court held a hearing on

Plaintiffs’ Motion for Partial Summary Judgment.        At the hearing,

Defendant Watson acknowledged the validity of both the 2014 and

2015 Notes.   The Court issued a Minute Order granting Defendant

Watson’s Motion to submit supplemental evidence and directing

Plaintiffs to file a copy of the Trust documents, including all

amendments.   (ECF No. 53).

     On October 3, 2019, Plaintiffs filed PLAINTIFFS’

SUPPLEMENTAL FURTHER SEPARATE AND CONCISE STATEMENT OF FACTS IN

SUPPORT OF THEIR REPLY MEMORANDUM TO MOTION FOR PARTIAL SUMMARY

JUDGMENT AS TO COUNTS I, II, AND III OF THEIR COMPLAINT, FILED ON

SEPTEMBER 13, 2019 [DKT. #50].    (ECF No. 54).

     On October 7, 2019, Defendant filed DEFENDANT SCOTT WATSON’S

SUPPLEMENTAL STATEMENT OF FACTS OPPOSING PLAINTIFFS’ MOTION FOR

SUMMARY JUDGMENT.   (ECF No. 55).

                              BACKGROUND

     Laurie F. Robertson (“Robertson” or the “Deceased”) owned

real property located at 27-104 Lali Place, Hilo, Hawaii 96720

and identified as Tax Map Key No. (3) 2-7-036:001.       (Complaint at

¶ 6, ECF No. 1).

     Defendant Scott Watson (“Watson”) lives on an adjacent plot


                                    4
of real property located at 27-102 Lali Place, Hilo, Hawaii 96720

and identified as Tax Map Key No. (3) 2-7-036:015 (the

“Property”).    (Id. at ¶ 7).

     In addition to being neighbors, Robertson and Watson were

friends and occasional business partners.    (Id.)

     On January 22, 2008, Robertson, as trustee of the Laurie F.

Robertson Living Trust, dated February 15, 2006 (the “Trust”),

acquired from James Watson and Defendant Watson a 49% interest in

the 27-102 Property.    (Warranty Deed, recorded January 22, 2008,

Doc. No. 2008-008753, attached as Ex. 3 to Pls.’ Concise

Statement of Facts (“CSF”), ECF No. 35-6).    Later, Robertson, as

trustee of the Trust, acquired a further 25.5% interest in the

Property from James Watson.     (Quitclaim Deed, recorded December

5, 2016, Doc. No. A-61830825, attached as Ex. 4 to Pls.’ CSF, ECF

No. 35-7).

The Mortgage, Note, And Co-Tenancy Agreement

     On May 12, 2014, Defendant Watson executed a Promissory Note

in the amount of $2,200,000 in exchange for a series of loans

from Robertson.    (Promissory Note, attached as Ex. 1 to Pls.’

CSF, ECF No. 35-4).    The Promissory Note was secured by a

Mortgage on Defendant Watson’s remaining 25.5% interest in the

Property.    (Mortgage, recorded November 14, 2016, Doc. No. A-

61620850, attached as Ex. 2 to Pls.’ CSF, ECF No. 35-5).

     The obligations of the parties under the Note and Mortgage


                                   5
were further outlined in a Co-Tenancy Agreement.       (Co-Tenancy

Agreement, recorded November 14, 2016, Doc No. A-61620851,

attached as Ex. 5 to Pls.’ CSF, ECF No. 35-8).       Defendant

Watson’s indebtedness under the Mortgage is due upon a breach of

the Co-Tenancy Agreement.   (Mortgage at p. 2, attached as Ex. 2

to Pls.’ CSF, ECF No. 35-5).

The Internal Revenue Service Lien

     On August 29, 2016, the Internal Revenue Service (“IRS”)

issued a tax lien on the Property based on Defendant Watson’s

failure to pay personal income tax for the tax periods ending

December 2012 and December 2013.       (Notice of Federal Tax Lien,

recorded August 29, 2016, attached as Ex. 9 to Pls.’ CSF, ECF No.

35-12).   After this lawsuit was initiated, Defendant Watson paid

down a portion of the unpaid taxes, but a lien remains.       (Def.’s

Supplemental Statement of Facts, ECF No. 55; IRS Certificate of

Assessment, dated February 25, 2019, attached as Ex. 12 to Pls.’

CSF, ECF No. 35-15; Defendant United States of America’s

Response, ECF No. 37).

Robertson’s Death And The Succession Of The Trust Estate

     Laurie Robertson died on September 17, 2017.       (Decl. of

Cindy T. Robertson at ¶ 3, attached to Pls.’ CSF, ECF No. 35-1).

At the time of his death, Robertson, as trustee of the Trust,

held an undivided 74.5% interest in the Property.       (Warranty

Deed, recorded January 22, 2008, Doc. No. 2008-008753, attached


                                   6
as Ex. 3 to Pls.’ CSF, ECF No. 35-6; Quitclaim Deed, recorded

December 5, 2016, Doc. No. A-61830825, attached as Ex. 4 to Pls.’

CSF, ECF No. 35-7).

     On November 20, 2017, Plaintiffs F. Craig Robertson and

Cindy T. Robertson (“Plaintiffs”) became the co-personal

representatives of Robertson’s estate.     (Letters Testamentary,

filed November 20, 2017, attached as Ex. 6 to Pls.’ CSF, ECF No.

35-9).   On December 5, 2017, Plaintiffs became the successor co-

trustees of the Trust, as amended and restated.     (Decl. of Cindy

T. Robertson at ¶ 3, attached to Pls.’ CSF, ECF No. 35-1; Third

Amendment to Trust Agreement, attached as Ex. 27 to Pls.’

Supplemental CSF, ECF No. 54-5).

     As co-personal representatives of Robertson’s estate,

Plaintiffs assigned the Promissory Note to themselves in their

capacity as successor co-trustees.     (Assignment of 2014

Promissory Note, attached as Ex. 7 to Pls.’ CSF, ECF No. 35-10).

Plaintiffs’ Efforts To Sell The Property

     On October 17, 2018, Plaintiffs’ counsel sent a letter to

Defendant Watson’s attorney.    The letter requested that Defendant

Watson sign a listing agreement allowing Plaintiffs’ broker to

market the Property for sale.   (October 17, 2018 Letter from

Philip J. Leas, attached as Ex. 15 to Pls.’ CSF, ECF No. 35-18).

     Defendant Watson’s counsel responded stating that Defendant

Watson would only sign a listing agreement if the listing price


                                   7
was increased from $1,900,000 to $4,000,000.   (November 19, 2018

Letter from Steven D. Strauss, attached as Ex. 16 to Pls.’ CSF,

ECF No. 35-19).   Defendant has not signed the listing agreement.

     Plaintiffs filed a motion for partial summary judgment in

which they contend that Defendant Watson has breached the Co-

Tenancy Agreement in multiple ways.

     Plaintiffs seek an order: (1) declaring Watson in breach of

the Co-Tenancy Agreement, Note, and Mortgage; (2) entering

judgment against Watson for the full amount owed under the Note;

(3) declaring the Mortgage to be a valid lien; (4) foreclosing on

the Mortgage; (5) ejecting Watson; (6) appointing a commissioner

to take possession of and sell the Property; (7) authorizing the

commissioner to deliver an instrument of conveyance to the

purchaser of the Property; (8) awarding Plaintiffs their

attorney’s fees and costs; and, (9) directing final judgment in

favor of Plaintiffs as to Counts I, II, and III of the Complaint.

                        STANDARD OF REVIEW

     Summary judgment is appropriate when there is no genuine

issue as to any material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c).   To defeat

summary judgment there must be sufficient evidence that a

reasonable jury could return a verdict for the nonmoving party.

Nidds v. Schindler Elevator Corp., 113 F.3d 912, 916 (9th Cir.

1997).


                                 8
     The moving party has the initial burden of “identifying for

the court the portions of the materials on file that it believes

demonstrate the absence of any genuine issue of material fact.”

T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d

626, 630 (9th Cir. 1987) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986)).   The moving party, however, has no burden

to negate or disprove matters on which the opponent will have the

burden of proof at trial.   The moving party need not produce any

evidence at all on matters for which it does not have the burden

of proof.   Celotex, 477 U.S. at 325.   The moving party must show,

however, that there is no genuine issue of material fact and that

it is entitled to judgment as a matter of law.   That burden is

met by pointing out to the district court that there is an

absence of evidence to support the nonmoving party’s case.   Id.

     If the moving party meets its burden, then the opposing

party may not defeat a motion for summary judgment in the absence

of probative evidence tending to support its legal theory.

Commodity Futures Trading Comm'n v. Savage, 611 F.2d 270, 282

(9th Cir. 1979).   The opposing party must present admissible

evidence showing that there is a genuine issue for trial. Fed. R.

Civ. P. 56(e); Brinson v. Linda Rose Joint Venture, 53 F.3d 1044,

1049 (9th Cir. 1995).    “If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.”

Nidds, 113 F.3d at 916 (quoting Anderson v. Liberty Lobby, Inc.,


                                  9
477 U.S. 242, 249-50 (1986)).

     The court views the facts in the light most favorable to the

nonmoving party.   State Farm Fire & Cas. Co. v. Martin, 872 F.2d

319, 320 (9th Cir. 1989).   Opposition evidence may consist of

declarations, admissions, evidence obtained through discovery,

and matters judicially noticed.    Fed. R. Civ. P. 56(c); Celotex,

477 U.S. at 324.   The opposing party cannot, however, stand on

its pleadings or simply assert that it will be able to discredit

the movant's evidence at trial.    Fed. R. Civ. P. 56(e); T.W.

Elec. Serv., 809 F.2d at 630.    The opposing party cannot rest on

mere allegations or denials.    Fed. R. Civ. P. 56(e); Gasaway v.

Northwestern Mut. Life Ins. Co., 26 F.3d 957, 959-60 (9th Cir.

1994).   When the nonmoving party relies only on its own

affidavits to oppose summary judgment, it cannot rely on

conclusory allegations unsupported by factual data to create an

issue of material fact.   Hansen v. United States, 7 F.3d 137, 138

(9th Cir. 1993); see also Nat’l Steel Corp. v. Golden Eagle Ins.

Co., 121 F.3d 496, 502 (9th Cir. 1997).

                               ANALYSIS

     Laurie F. Robertson (“Robertson” or the “Deceased”) and

Defendant Scott Watson (“Watson”) were friends, neighbors, and

occasional business partners prior to Robertson’s September 17,

2017 death.   (Decl. of Cindy T. Robertson, attached to Pls.’ CSF,

ECF No. 35-1).


                                  10
     On May 12, 2014, Watson executed a $2,200,000 Promissory

Note in exchange for a loan from Robertson, as trustee of the

Laurie F. Robertson Living Trust (the “Trust”).   (Promissory

Note, attached as Ex. 1 to Pls.’ CSF, ECF No. 35-4).

     The Promissory Note is secured by a Mortgage on Defendant

Watson’s interest in a parcel of real property in Hilo, Hawaii

that Robertson and Defendant Watson jointly owned (the

“Property”).   (Mortgage, attached as Ex. 2 to Pls.’ CSF, ECF No.

35-5).

     The Mortgage was recorded with the State of Hawaii and is a

valid lien on the Property.   (Id.)

     The obligations of the parties under the Note and Mortgage

are further outlined in a Co-Tenancy Agreement.   (Co-Tenancy

Agreement, attached as Ex. 5 to Pls.’ CSF, ECF No. 35-8).

     The existence and validity of the Note, Mortgage, and Co-

Tenancy Agreement is undisputed.

     Plaintiffs allege Defendant has breached the three contracts

in a variety of ways.

     Plaintiffs seek multiple forms of relief, including: (1) a

declaration that Watson is in breach of the Co-Tenancy Agreement,

Note, and Mortgage; (2) a judgment against Watson for the full

amount owed under the Note; (3) a declaration that the Mortgage

is a valid lien; (4) a foreclosure on the Mortgage; (5) the

ejectment of Watson; (6) the appointment of a commissioner to


                                11
take possession of and sell the Property; (7) authorization for

the commissioner to deliver an instrument of conveyance to the

purchaser of the Property; (8) an award of Plaintiffs’ attorneys’

fees and costs; and, (9) a final judgment in favor of Plaintiffs

as to Counts I, II, and III of the Complaint.

     Defendant denies breaching any of the contracts and alleges

that, regardless of any potential breach, Plaintiffs are not the

proper party to enforce the terms of the Note, Mortgage, or Co-

Tenancy Agreement.

I.   Plaintiffs’ Standing To Enforce The Agreements

     Laurie Robertson died on September 17, 2017.   (Decl. of

Cindy T. Robertson at ¶ 3, attached to Pls.’ CSF, ECF No. 35-1).

Plaintiffs, two of Robertson’s children, claim to be Robertson’s

successors and the proper parties to enforce the Note, Mortgage,

and Co-Tenancy Agreement.

     Defendant denies that Plaintiffs have sufficiently shown

they are entitled to enforce the contracts.

     Under Hawaii law a “‘person entitled to enforce’ an

instrument,” is defined as “(i) the holder of the instrument,

(ii) a nonholder in possession of the instrument who has the

rights of a holder.”   Haw. Rev. Stat. Ann. § 490:3-301.   A

“holder” is further defined as being “[t]he person in possession

of a negotiable instrument that is payable either to bearer or to

an identified person that is the person in possession.”    Haw.


                                12
Rev. Stat. Ann. § 490:1-201.

     To enforce an instrument the holder must have been entitled

to the possession of the instrument at the time suit was filed.

Bank of Am., N.A. v. Reyes-Toledo, 390 P.3d 1248, 1255-56 (Haw.

2017).   A holder who is in possession of the instrument at the

time suit was filed is entitled to enforce the instrument through

all means prescribed by the instrument and the law, including

through foreclosure.   LPP Mortg. Ltd. v. Doctolero, 2018 WL

1887117, at *3 (Haw. Ct. App. 2018).

     Plaintiffs are the holders of the Note, as properly

certified by their attorney under Haw. Rev. Stat. Ann. § 667-17.

(Decl. of Dana A. Barbata, attached to Pls.’ CSF, ECF No. 35-2).

     Both the Mortgage and Co-Tenancy Agreement clearly state

that they are applicable to the signatories--Defendant Watson and

Laurie F. Robertson, Trustee of the Laurie F. Robertson Living

Trust–-as well as their “successors and assigns.”   (Mortgage at §

15, attached as Ex. 2 to Pls.’ CSF, ECF No. 35-5; Co-Tenancy

Agreement § D.18., attached as Ex. 5 to Pls.’ CSF, ECF No. 35-8).

     Under the terms of the Trust, the Mortgage and Co-Tenancy

Agreement automatically became a part of the Trust Estate when

they were signed.   (Laurie F. Robertson Living Trust at § 2.02,

attached as Ex. 24 to Pls.’ Supplemental CSF, ECF No. 54-2).    The

Trust states that “the titling of any account, deed, or similar

asset in the name of the Trustee, as Trustee of this Trust, or


                                13
any alterative or successor Trustee acting under this instrument,

shall be deemed to be a transfer to this Trust.”    (Id.)

      Upon the death of Laurie Robertson, which happened nearly a

year prior to the filing of this lawsuit, Plaintiffs became the

successor co-trustees of the Trust as well as the co-personal

representatives of the estate.   (Decl. of Cindy T. Robertson,

attached to Pls.’ CSF, ECF No. 35-1; Letters Testamentary, filed

November 20, 2017, attached as Ex. 6 to Pls.’ CSF, ECF No. 35-9;

Third Amendment to Trust Agreement, attached as Ex. 27 to Pls.’

Supplemental CSF, ECF No. 54-5; Acceptance of Successor Co-

Trusteeship, attached as Ex. 29 to Pls.’ Supplemental CSF, ECF

No. 54-7).

      Later, in their role as co-personal representatives,

Plaintiffs assigned the Promissory Note to themselves, as

successor co-trustees of the Trust.   (Assignment of 2014

Promissory Note, attached as Ex. 7 to Pls.’ CSF, ECF No. 35-10).

      Plaintiffs, as the possessors of the Note and the successors

and assigns of the Deceased, have standing to enforce the Co-

Tenancy Agreement, the Mortgage, and the associated Promissory

Note.

II.   Defendant Breached The Co-Tenancy Agreement

      Plaintiffs allege that Defendant Watson has breached the

terms of the Co-Tenancy Agreement causing the Note and Mortgage

to become due.   According to Plaintiffs, Defendant Watson


                                 14
breached the Co-Tenancy Agreement in various ways, including: by

causing an IRS lien to attach to the Subject Property; by

refusing to sign the listing agreement with Plaintiffs’ broker of

choice; by refusing to purchase casualty insurance in an amount

deemed reasonable by Plaintiffs; and, by not living alone on the

Subject Property.

     Defendant denies he breached the terms of any of the

contracts and argues that there is at least a genuine dispute of

fact as to whether any breach occurred.

     A.   Intent Of The Co-Tenancy Agreement

     The overall intent of the Co-Tenancy Agreement is explicitly

stated in an introductory provision which provides: “The Co-

Tenants desire that the property be sold as soon as possible.”

(Co-Tenancy Agreement at § C, attached as Ex. 5 to Pls.’ CSF,

ECF. No. 35-8).

     The parties’ actions offer further support for this

interpretation of the Co-Tenancy Agreement: by Defendant’s own

admission, the Property has been listed for sale “since

completion of the home.”   (Watson Interrogatory Responses at ¶ 5,

attached as Ex. 10 to Pls.’ CSF, ECF No. 35-13).

     Besides the introductory provision, the parties’ desire to

facilitate the sale of the Property is reiterated in specific

sections throughout the Agreement.   These sections include a

provision requiring Defendant maintain the Property in good


                                15
condition; a provision requiring Defendant to pay all taxes and

expenses “associated with owning or occupying the property;” a

provision allowing Robertson to hire a real estate broker and

sell the Property at a price and time of his choosing; and, a

provision barring either party from granting “any mortgage lien

or other encumbrance” on the Property.   (Co-Tenancy Agreement at

¶¶ D.2., D.5., D.6., D.8., attached as Ex. 5 to Pls.’ CSF, ECF

No. 35-8).

     There is no doubt that the intent of the parties in

executing the Co-Tenancy Agreement was to ensure taxes were paid,

that the Property was kept in good condition, and that the

Property was immediately available for sale.

     B.   Defendant Caused An Internal Revenue Service Tax Lien
          To Attach To The Property In Violation Of The Co-
          Tenancy Agreement

     It is undisputed that on August 29, 2016, the Internal

Revenue Service (“IRS”) registered a lien on the Property based

on Defendant Watson’s unpaid personal income taxes for the years

2012 and 2013.   (Notice of Federal Tax Lien, attached as Ex. 9 to

Pls.’ CSF, ECF No. 35-12).

     After the onset of this lawsuit, Defendant paid the balance

owed for the year 2012.   (IRS Cert. Of Assessment, dated February

25, 2019, attached as Ex. 12 to Pls.’ CSF, ECF No. 35-15;

Defendant USA’s Response, ECF No. 37).   Defendant states he has

attempted to set up a payment plan to begin to pay the remaining


                                16
outstanding tax balance, but an IRS lien remains in place.

(Def.’s Supplemental Statement of Facts, ECF No. 55; Notice of

Federal Tax Lien, attached as Ex. 9 to Pls.’ CSF, ECF No. 35-12).

     Plaintiffs allege that the IRS tax lien Defendant caused to

be attached to the Property breaches the Co-Tenancy Agreement’s

bar on liens and encumbrances which states that neither Co-Tenant

shall “grant any mortgage, lien or other encumbrance against all

or any part of the Property, without the written consent of both

Co-Tenants.”    (Co-Tenancy Agreement at § D.8., attached as Ex. 5

to Pls.’ CSF, ECF No. 35-8).

     “Under Hawaii law, to prevail on a claim for breach of

contract, a party must prove: ‘(1) the contract at issue; (2) the

parties to the contract; (3) whether Plaintiff performed under

the contract; (4) the particular provision of the contract

allegedly violated by Defendants; and (5) when and how Defendants

allegedly breached the contract.’”    Sunday's Child, LLC v.

Irongate AZREP BW LLC, 327 F.Supp.3d 1322, 1341 (D. Haw. 2018)

(quoting Evergreen Eng'g, Inc. v. Green Energy Team LLC, 884

F.Supp.2d 1049, 1059 (D. Haw. 2012)).

     Defendant argues that the IRS lien cannot be a breach of the

Co-Tenancy Agreement because the Agreement does not bar all liens

on the Property; it only bars liens unilaterally granted by

either party.   According to Defendant, because the IRS tax lien

was placed on the Property against Defendant’s will, Defendant


                                 17
did not “grant” the lien and thus did not violate the terms of

the Agreement.

      As a general rule, the interpretation and effect of a

contract is a question of law.    Foundation Int'l, Inc. v. E.T.

Ige Constr., Inc., 78 P.3d 23, 30-31 (Haw. 2003).   Unless they

are ambiguous, “contract terms should be interpreted according to

their plain, ordinary, and accepted sense in common speech.”    Id.

at 31 (quoting Cho Mark Oriental Food, Ltd. v. K & K Int’l, 836

P.2d 1057, 1064 (Haw. 1992).   To determine whether ambiguity

exists, Hawaii courts consider whether words or phrases are

“uncertain or doubtful” as written in the context of the

agreement.   Farrow v. Sunra Coffee, LLC, Civ. No. 05-00715 HG-

BMK, 2006 WL 2884086, at *4 (D. Haw. Oct. 6, 2006).   In the

absence of any ambiguity as to the intent of the parties, a

question of construction arising upon the face of the instrument

is for the court to decide.    Foundation Int'l, Inc., 78 P.3d at

33.

      The intent and meaning of the Co-Tenancy Agreement is

unambiguous.

      As discussed supra § II.A., the overall intent of the Co-

Tenancy Agreement is to maintain the Property in good condition

such that it can be sold “as soon as possible.”   (Co-Tenancy

Agreement at § C, attached as Ex. 5 to Pls.’ CSF, ECF No. 35-8).

      Read in the context of the entire Agreement, § D.8. of the


                                 18
Agreement forbidding either party from “grant[ing] any mortgage,

lien or other encumbrance against all or any part of the

Property, without the written consent of both Co-Tenants” is

clearly meant to bar encumbrances, such as an IRS tax lien, that

would impede the parties’ ability to sell the Property as

desired.   (Co-Tenancy Agreement at § D.8., attached as Ex. 5 to

Pls.’ CSF, ECF No. 35-8).

     Defendant puts forth his own interpretation of the

encumbrances provision of the Agreement, but his interpretation

is not controlling.   Disagreements as to the meaning of a

contract or its terms do not render clear language ambiguous.

State Farm Fire & Cas. Co. v. Pac. Rent-All, Inc., 978 P.2d 753,

762 (Haw. 1999).

     There is no genuine dispute that Defendant breached the

terms of the Agreement by causing the IRS tax lien to encumber

the Property.

     Plaintiffs’ Motion for Partial Summary Judgment on Count I,

breach of contract, is GRANTED, based on Defendant allowing a

federal tax lien to attach to the Property in contravention of §

D.8. of the Co-Tenancy Agreement.

III. Maturity Of The Note

     Defendant Watson asserts that the $2,200,000 figure listed

in the Note, Mortgage, and Co-Tenancy Agreement was an error that

he and Robertson discussed.   (Watson Interrogatory Responses at


                                19
¶¶ 16, 21, attached as Ex. 10 to Pls.’ CSF, ECF No. 35-13).

Watson claims that the loans underlying the Note totaled

$2,035,000 and this is the amount that should be reflected in the

documents.    (Id.)

     Where a writing is clear and unambiguous, and “the final

and, therefore, integrated expression of the parties’ agreement,”

the parol evidence rule bars evidence of prior or contemporaneous

negotiations and agreements that contradict the terms of the

writing.   State Farm Fire & Cas. Co., 978 P.2d at 762.

     All three contracts--the Note, Mortgage, and Co-Tenancy

Agreement--are clear and unambiguous.    Defendant’s statement

contradicting the figure unequivocally listed in all three

written contracts precludes consideration under the parol

evidence rule.

     Defendant also argues that regardless of the amount of the

Note, no payment is due until May 2024, ten years after the Note

was signed.    Defendant offers no evidence to support this

assertion but claims it was his and Robertson’s understanding.

     The Note contemplates three potential maturity dates: (1) 10

years after the Note is signed, (Promissory Note at § 2, attached

as Ex. 1 to Pls.’ CSF, ECF No. 35-4); (2) upon the sale of the

Property, (Id.); or (3) in the event of a default, whenever

Plaintiffs declare the unpaid balance of principal and accrued

interests on the Note due and payable, (Id. at § 6).


                                 20
      There has been a default by Defendant Watson.   In the event

of a default on the Co-Tenancy Agreement, the Mortgage also

grants Plaintiffs the right to deem “the whole amount of all

indebtedness owing by or chargeable to [Defendant] under the Note

or under any provision of th[e] Mortgage” immediately due.

(Mortgage at p. 2, attached as Ex. 2 to Pls.’ CSF, ECF No. 35-5).

      Defendant has breached the Co-Tenancy Agreement and

defaulted on the Mortgage.    As such, the whole amount of

indebtedness owing on the Note is due and payable.

IV.   Foreclosure

      The Mortgage explicitly provides that upon the occurrence of

a default under the Co-Tenancy Agreement, Plaintiffs “have a

power of sale sufficient to foreclose on the mortgaged property

pursuant to Hawaii Revised Statutes Chapter 667, Part I or Part

II” and may foreclose on the Mortgage by court proceeding.

(Mortgage at p. 3, attached as Ex. 2 to Pls.’ CSF, ECF No. 35-5).

      A foreclosing party must demonstrate: (1) the existence of

an agreement; (2) the terms of the agreement; (3) a default by

the mortgagor under the terms of the agreement, and; (4) giving

of the cancellation notice.    Bank of Am., N.A., 390 P.3d at 1254;

see also BNP Paribas VPG Brookline CRE, LLC v. White Sands

Estates, LLC, Civ. No. 09-00191 JMS-BMK, 2012 WL 984890, at *3

(D. Haw. Mar. 22, 2012).   “A foreclosing plaintiff's burden to

prove entitlement to enforce the note overlaps with the


                                 21
requirements of standing in foreclosure actions as ‘[s]tanding is

concerned with whether the parties have the right to bring

suit.’”   Nationstar Mortg. LLC v. Chase, 2018 WL 3135440, at *1

(Haw. Ct. App. 2018) (quoting Mottl v. Miyahira, 23 P.3d 716, 723

(Haw. 2001)).

     A foreclosing party must prove entitlement to enforce the

note since it is the default that gives rise to the foreclosure.

Bank of Am., N.A., 390 P.3d. at 1254.   Once entitlement is shown,

Hawaii law allows that “[a] secured party...[m]ay reduce a claim

to judgment, foreclose, or otherwise enforce the claim...by any

available judicial procedure.”   Haw. Rev. Stat. Ann. §

490:9-601(a).

     Plaintiffs have established their entitlement to enforce the

Note, Mortgage, and Co-Tenancy Agreement.   Foreclosure is a

proper remedy under the terms of the Mortgage and the laws of the

State of Hawaii.

     Plaintiffs’ motion for partial summary judgment is GRANTED

as to Count II.

V.   Alternative Breaches

     Plaintiffs allege Defendant has breached the Co-Tenancy

Agreement in multiple additional ways: by refusing to sign the

listing agreement with Plaintiffs’ broker of choice; by refusing

to purchase casualty insurance in an amount deemed reasonable by

Plaintiffs; and, by not living alone on the Subject Property.


                                 22
     A.   Plaintiffs’ Request That Defendant Increase The
          Casualty Insurance On The Property Is A Fact Question

     The Co-Tenancy Agreement requires that Defendant Watson

“carry a casualty insurance policy...as shall be required by

[Plaintiffs] from time to time on forms reasonably acceptable to

[Plaintiffs].”   (Co-Tenancy Agreement at § D.5., attached as Ex.

5 to Pls.’ CSF, ECF No. 35-8) (emphasis added).

     When the performance of a contract is required to be

reasonable and that term “is subject to differing interpretations

(i.e., is relative and not readily definable), it is inherently

ambiguous.”   Amfac, Inc. v. Waikiki Beachcomber Inv. Co., 839

P.2d 10, 24 (Haw. 1992) (internal quotations omitted).   Summary

judgment is generally inappropriate where ambiguity exists as to

someone's state of mind.   Id.

     Summary judgment on the reasonable level of insurance

required by Defendant is improper based on the current record.

The determination of a reasonable level of insurance coverage is

a genuine, disputed factual question appropriate for the trier of

fact to determine at trial, and not for this Court to decide on

summary judgment.

     B.   The Presence Of Defendant’s Family On The Property Is A
          Fact Question

     The Co-Tenancy Agreement states that “Watson alone will live

on the Property until it is sold.”    (Co-Tenancy Agreement at § C,

attached as Ex. 5 to Pls.’ CSF, ECF No. 35-8) (emphasis added).


                                 23
      “When an ambiguity exists so that there is some doubt as to

the intent of the parties” a contract interpretation question is

left for the trier of fact.    Foundation Int'l, Inc., 78 P.3d at

33.

      The Complaint states that Defendant is in breach based on

“Defendant allow[ing] individuals who are not part of his nuclear

family to reside on the Property.”    (Complaint at ¶ 29, ECF No.

1).   Plaintiffs have also argued that nobody, including

Defendant’s nuclear family, may live with him on the Property.

(Pls.’s Mot. for Partial Summary Judgment at p. 12, ECF No. 34-

1).

      Defendant has posited a third interpretation of the

contract: only third-party tenants are barred from living on the

Property.

      The Court finds that the intent of the contracting parties

is ambiguous with regards to who is allowed to live with

Defendant on the Property.

      C.    Defendant’s Refusal To Sign A Listing Agreement At
            Plaintiffs’ Proposed Listing Price Is Moot

      On October 17, 2018, Plaintiffs’ counsel sent a letter to

Defendant Watson’s attorney, Steven Strauss, requesting that, per

the terms of the Co-Tenancy Agreement, Defendant Watson sign a

listing agreement allowing a real estate broker to attempt to

sell the Property at a listing price of $1,950,000.    (October 17,

2018 Leas Letter, attached as Ex. 15 to Pls.’ CSF, ECF No. 35-

                                 24
18).

       Strauss responded on behalf of Defendant Watson stating that

his client would “agree to list the Property for an amount equal

to or greater than the debt he owes on the Property, which is

$4,000,000.”    (November 19, 2018 Strauss Letter, attached as Ex.

16 to Pls.’ CSF, ECF No. 35-19).       Strauss’s reply did not include

a signed listing agreement, as requested.

       Plaintiffs allege that Defendant’s refusal to sign the

listing agreement constitutes a breach of § D.6. of the Co-

Tenancy Agreement which states:

       Robertson shall be entitled to market, advertise,
       attempt to sell and sell the Property (including
       Watson’s interest therein), at any price and on any
       terms acceptable to Robertson, in his sole discretion.
       In connection therewith, Robertson shall be entitled to
       hire one or more real estate brokers to sell the
       Property and may agree to pay such brokers any
       commissions, fees or other charges acceptable to
       Robertson in his sole discretion. Watson agrees, upon
       request of Robertson, to sign any and all documents as
       may be requested by Robertson to facilitate the hiring
       of any such broker and/or the sale of the Property.

(Co-Tenancy Agreement § D.6., attached as Ex. 5 to Pls.’ CSF, ECF

No. 35-8) (emphasis added).

       The parties’ dispute regarding Defendant’s failure to sign

the listing agreement and the proper price of the sale is moot

given the Court’s ruling that a breach has occurred and

foreclosure is a proper remedy.

       The dispute over the appropriate sale price of the Property

is governed by Hawaii law which requires foreclosing parties to

                                  25
operate in good faith in conducting a foreclosure sale.    Ulrich

v. Sec. Inv. Co., 1939 WL 8155 (Haw. 1939).     Foreclosure sales

must be executed in a fair and reasonable manner intended to

obtain the best price under the circumstances.    Hungate v. Law

Office of David B. Rosen, 391 P.3d 1, 16 (Haw. 2017).    The best

price available at a foreclosure sale may be less than the fair

market value of the property.   Id.   “Although ‘the mortgagee’s

duty to seek the best price under the circumstances does not

require the mortgagee to obtain the fair market value of the

property...the mortgagee nonetheless has a duty to use fair and

reasonable means to conduct the foreclosure sale in a manner that

is conducive to obtaining the best price under the

circumstances.’”   Wells Fargo Bank, N.A. v. Omiya, 420 P.3d 370,

387 (Haw. 2018) (quoting Hungate, 391 P.3d at 15-16).

      The Court orders that the foreclosure sale be conducted in a

fair, reasonably diligent, good faith manner that results in an

adequate price, as is required by Hawaii law.    See Kondaur

Capital Corp. v. Matsuyoshi, 361 P.3d 454, 467 (Haw. 2015).

VI.   Foreclosure Procedure

      The Court will hold a status conference with the parties to

review the method of foreclosure.

      The parties are to meet and confer to suggest the manner

with which the foreclosure sale should be conducted.

      Any foreclosure sale will be subject to the approval of


                                26
Court.

VII. Ejectment

      A claim for ejectment requires the movant to demonstrate

that he has ownership of the property occupied by the defendant.

Kondaur Capital Corp. v. Matsuyoshi, 2014 WL 895025, *6 (Haw. Ct.

App. 2014).   Ownership means title to and right of possession to

the property.    JPMorgan Chase Bank, Nat’l Ass'n v. Benner,, 359

(Haw. Ct. App. 2016).   Plaintiff must then establish that

defendant is unlawfully withholding possession from plaintiff.

Id.

      In a motion for summary judgment, the burden is on the

movant to identify for the court “the portions of the materials

on file that it believes demonstrate the absence of any genuine

issue of material fact.”   T.W. Elec. Serv., Inc., 809 F.2d at 630

(citing Celotex Corp., 477 U.S. at 323).

      The Mortgage indicates that in the event of a sale of the

Property, Defendant will have the right of possession until the

effective date of the sale.    (Mortgage at § 8, attached as Ex. 2

to Pls.’ CSF, ECF No. 35-5).

      Plaintiffs have failed to present legal or evidentiary

arguments to justify their request for Defendant’s immediate pre-

sale ejectment from the Property.

      Given Plaintiffs’ failure to put forth evidence or arguments

justifying Defendant’s immediate ejectment from the Property, and


                                 27
the Mortgage’s indication that Defendant may stay on the Property

until a sale occurs, the Court declines to issue a writ of

ejectment at this time.

     Plaintiffs’ motion for partial summary judgment is DENIED as

to Count III.

VIII.     Attorney’s Fees and Costs

     The Note, Mortgage, and Co-Tenancy Agreement all require

Defendant to pay Plaintiffs’ reasonable attorney’s fees and costs

if Plaintiffs win a suit to enforce the agreements.   (Promissory

Note at § 6, attached as Ex. 1 to Pls.’ CSF, ECF No. 35-4;

Mortgage at p. 2, attached as Ex. 2 to Pls.’ CSF, ECF No. 35-5;

Co-Tenancy Agreement at § 13, attached as Ex. 5 to Pls.’ CSF, ECF

No. 35-8).

     The Court has found Defendant in breach of his obligations

under the contracts and has ruled in favor of Plaintiffs as to

Counts I and II of their Motion for Summary Judgment.   Plaintiffs

shall move with respect to attorney’s fees and costs after

completion of the foreclosure sale.

//

//

//

//

//

//


                               28
                           CONCLUSION

     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO COUNTS

I, II, AND III OF THE COMPLAINT (ECF No. 34) is GRANTED as to

Counts I and II, and DENIED as to Count III.

     Count IV (Tortious Interference with Economic Advantage) and

Count V (Injunctive Relief) of the Complaint remain.

     IT IS SO ORDERED.

     DATED:    February 5, 2020, Honolulu, Hawaii.




F. CRAIG ROBERTSON and CINDY T. ROBERTSON, as successor trustees
for the Laurie F. Robertson Living Trust, dated February 15,
2006, as amended and restated v. SCOTT WATSON; INTERNAL REVENUE
SERVICE; Civil No. 18-00472 HG-RLP; ORDER GRANTING, IN PART, AND
DENYING, IN PART, PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
AS TO COUNTS I, II, AND III OF THE COMPLAINT (ECF No. 34)
                                29
